Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2-10 are cancelled.  Claim 1 is pending and under examination.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 
Priority
	This application is a national stage entry of PCT/JP2019/011137 filed on 3/18/2019, which claims priority from Japanese application JP2018-062833 filed on 3/28/2018.    

Rejections Withdrawn
	The rejection under USC 101 is withdrawn per applicant’s amendment to indicate that the pentacyclic compound is applied to a sweat gland of a subject.  This represents a topical application to the sweat gland where the compound will act to suppress secretion of sweat. 
	The rejection under USC 112(b) over how amylins would be pentacyclic compounds is withdrawn per applicant’s amendments.  
	The rejection under USC 102(a)(1) over Baxendale is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Dettmar is withdrawn per applicant’s amendments and arguments.  
The rejection under USC 103 over Chun is withdrawn per applicant’s amendments and arguments.  
The rejection under USC 103 over Kielian is withdrawn per applicant’s amendments and arguments.  
The rejection under USC 103 over Duft is withdrawn per applicant’s amendments and arguments.  
As these rejections are withdrawn, arguments toward these rejections are now moot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Henry US 20070281047.  
Henry teaches a composition with a triterpene fraction with alpha-amyrin and beta-amyrin (abstract and claims 9 and 10 of Henry, paragraphs 22-26).  Henry teaches antiperspirant compositions to influence the activity of eccrine sweat glands (paragraphs 182-183) and deodorant compositions (paragraph 179).  Henry teaches treatment of skin appendices like sweat glands (paragraph 101).  Henry also teaches apocrine perspiration (paragraph 179).  Henry indicates that triterpenes are safe at concentrations up to 0.001 wt% (paragraph 216 and paragraph 224).  
One of ordinary skill in the art at the time of instant filing would have utilized alpha and beta amyrins in products like antiperspirants and deodorants that are products to reducing perspiration and the odors due to sweating and targeting sweat glands by the teachings of Henry.  Henry recognizes that 0.00001 to 0.001% of triterpene fraction (group that includes the amyrins) is suitable for use, and thus, one of ordiary skill in the art would use these concentrations when using alpha and beta amyrin in methods to treat sweat glands.  In using alpha and/or beta amyrin in treating sweat glands by the teachings of Henry, reducing sweating (suppressed secretion of sweat) would have occurred.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613